              CASE 0:20-cv-01929-SRN-HB Doc. 92 Filed 12/17/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

        Plaintiff,

        v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

        Defendant.



    DECLARATION OF ANNE M. LOCKNER IN OPPOSITION TO BROCK
    FREDIN’S MOTION TO RECUSE JUDGE SUSAN RICHARD NELSON

         Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

         1.      I and my colleagues at Robins Kaplan LLP serve as counsel to Jamie

Kreil in the above-captioned matter.

         2.      I joined Robins Kaplan before any of the other attorneys who have

appeared for Jamie Kreil in this matter, in August of 2000.

         3.      While Judge Susan Richard Nelson previously worked at Robins

Kaplan, I understand from public sources that she was appointed as a U.S.

Magistrate Judge in June of 2000, which was two months before I joined Robins

Kaplan in August of that year.

         4.      Accordingly, I never worked with Judge Nelson at Robins Kaplan,

and Judge Nelson did not “mentor” me at Robins Kaplan.


                                            1
91139881.1
              CASE 0:20-cv-01929-SRN-HB Doc. 92 Filed 12/17/20 Page 2 of 2




         5.      I have no recollection of speaking or communicating with Judge

Nelson at any point outside of formal judicial proceedings, whether at Robins

Kaplan or in any other context.

         I declare, under penalty of perjury, that the foregoing is true and correct.

         Executed this 17th day of December, 2020, in Minneapolis, MN.

                                   By: s/Anne M. Lockner




                                            2
91139881.1
